107 Nev. 674, 677, 818 P.2d 849, 851 (1991).

                           It is so ORDERED.'


                                                                                  J.
                                                  Parraguirre


                                                                  nr-s            J.
                                                  Douglas




                cc: Hon. Robert W. Lane, District Judge
                     Marquis Aurbach Coiling
                     Gordon Silver/Reno
                     Nye County Clerk




                     'The stay imposed by this court's March 10, 2015, order is vacated.


SUPREME COURT
        OF
     NEVADA
                                                    2
(0) 1947A